Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Yuke Wang  (Reg. 72,488) on 7/8/2021.
The application has been amended as follows:
1. (Currently amended) A method for regulating bursty data transferred within a device, the method comprising:
receiving data from a data network via a network interface, and storing the received data into a first pool of resources of a kernel space;
processing the received data, the processing of the received data resulting in a bursty transfer of the data with a first processing apparatus;

select a size of the ring buffer based at least on data relating to one or more network capabilities associated with the data network;
read at least a portion of the stored data in the first pool of resources; and 
provide, to a socket associated with  a legacy application implemented in a user space, a plurality of data portions of the at least portion of the data stored in the first pool of resources of the kernel space, each of the plurality of data portions being sized according to a capability of the socket and provided to the socket according to a prescribed temporal interval; 
transfer, using the flow switch, data between the first pool of resources and a second pool of resources in the kernel space, wherein the second pool of resources is associated with a user space application that includes a user space protocol stack, and wherein the user space application communicates with the flow switch in the kernel space without using the socket or any other socket, and the legacy application communicates with the flow switch through the socket; and
receiving, by the legacy application, the regulated bursty transfer data using at least the socket, the socket interfacing the user space to the kernel space.





a first processing apparatus in signal communication with a second processing apparatus over a communications link, the first processing apparatus configured to receive data from a network over a network interface in data communication with the system, and to store the received data into a first pool of resources of a kernel space; and
a flow switch communicatively coupled to the first pool of resources, the first processing apparatus, and the second processing apparatus, and configured to: 
process the data received over the network interface, the processing of the received data resulting in a bursty transfer of the data received over the communications link, the processing of the data comprising identifying a plurality of portions of the received data; and
regulate the bursty transfer of the received data to a legacy  application via one or more sockets, the regulating  of the bursty transfer comprising:
identifying  a socket configured for use with  the legacy application implemented in a user space; and
providing  from  the kernel space, via at least the socket, one or more portions of the plurality of portions of the received data at a transaction rate determined based at least on a status of the network, wherein the flow switch is further configured to transfer data between the first pool of resources and a second pool of resources in the kernel space, wherein the second pool of resources is associated with a user space application that includes a user space protocol stack, and wherein the user space application communicates with the flow switch in the kernel 

15.    (Currently amended) A non-transitory computer readable apparatus comprising a storage medium having one or more computer programs stored thereon, and  configured to, when executed by a processor apparatus, cause a computerized apparatus to:
receive data from a data network via a network interface; 
store the received data into a first pool of resources of a kernel space; 
process the received data, the processing of the received data resulting in a bursty transfer of the received data from a first processing apparatus;
regulate transfer of the bursty transfer of the received data to a  legacy application in a user space; and
receive the regulated data at a socket, the socket interfacing the user space with the kernel space;
wherein the  regulating of the transfer comprises identifying  a plurality of chunks of the received data by a flow switch in the kernel space, each of the plurality of chunks having a size selected according to a parameter associated with the socket so as to enable a data structure, configured to transfer at least portions of the received data, to cause individual transfer of at least a portion of the plurality of chunks via the socket, wherein the individual transfer is configured to be performed at a prescribed transfer rate, the prescribed transfer rate based at least on a resources is associated with a user space application that includes a user space protocol stack, and wherein the user space application communicates with the flow switch in the kernel space without using the socket or any other socket, and the legacy application communicates with the flow switch through the socket.

Reason for allowance
3. 	Claims 1, 3-21 are allowed.

The following is an examiner's statement of reasons for allowance:After further search and consideration it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach, the following limitation(s) in combination with the remaining claimed limitation as recited in independent claim 1 and similarly in independent claims 7 and 15:

“select a size of the ring buffer based at least on data relating to one or more network capabilities associated with the data network; read at least a portion of the stored data in the first pool of resources; and provide, to a socket associated with  a legacy application implemented in a user space, a plurality of data portions of the at least portion of the data stored in the first pool of resources of the kernel space, each of the plurality of data portions being sized according to a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        7/8/2021